J-S21022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROANLD[1] ANSEL PATTERSON                  :
                                               :
                       Appellant               :   No. 1215 WDA 2019

               Appeal from the PCRA Order Entered July 12, 2019
    In the Court of Common Pleas of Washington County Criminal Division at
                        No(s): CP-63-CR-0001637-2013

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROANLD ANSEL PATTERSON                     :
                                               :
                       Appellant               :   No. 1216 WDA 2019

               Appeal from the PCRA Order Entered July 12, 2019
    In the Court of Common Pleas of Washington County Criminal Division at
                        No(s): CP-63-CR-0002259-2013

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD PATTERSON                           :
                                               :
                       Appellant               :   No. 1217 WDA 2019

               Appeal from the PCRA Order Entered July 12, 2019

____________________________________________

1Two of the captions in the court of common pleas dockets contained the
misspelling of “Ronald.”
J-S21022-20



    In the Court of Common Pleas of Washington County Criminal Division at
                       No(s): CP-63-CR-0000052-2014


BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                                 FILED MAY 15, 2020

       Appellant, Ronald Patterson, appeals from the Order denying the relief

requested in his first Petition filed pursuant to the Post Conviction Relief Act,

42 Pa.C.S. §§ 9541-45 (“PCRA”). He asserts ineffective assistance of trial,

post-trial, and appellate counsel. Because Appellant’s PCRA Petition was not

timely filed, and Appellant failed to assert any exceptions to the PCRA’s one-

year filing requirement, the court of common pleas was without jurisdiction to

review the merits of the Petition. This Court is, likewise, without jurisdiction

to review the Petition. We, thus, affirm the Order denying relief.

       We need not recite the underlying history of this case in detail. In sum,

a jury found Appellant guilty of one count each of aggravated assault, resisting

arrest, and harassment, and two counts of simple assault in connection with

three domestic relations altercations. On March 9, 2018, after this Court’s

review on direct appeal and remand for resentencing,2 the trial court




____________________________________________

2 See Commonwealth v. Patterson, Nos. 1758-1760 WDA 2016, at 11 (Pa.
Super. filed Dec. 21, 2017) (vacating Appellant’s resisting arrest conviction
and sentence, affirming his remaining convictions, and remanding for
resentencing).




                                           -2-
J-S21022-20



resentenced Appellant to 4¾ to 9½ years’ incarceration. Appellant did not file

a direct appeal. His sentence, thus, became final on April 9, 2018.3

       On May 20, 2019, Appellant filed a counseled PCRA Petition raising

claims of ineffective assistance of counsel. After filing a Notice of Intent to

Dismiss without a Hearing pursuant to Pa.R.Crim.P. 907, the PCRA court

dismissed the Petition on July 12, 2019.4

       Appellant filed a timely Notice of Appeal. He raises seven issues for our

review, including five claims asserting that trial and appellate counsel provided

ineffective assistance. Appellant’s Brief at 4-5.

       We review the denial of a PCRA petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if they are

supported by the record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.

Super. 2007).      We give no such deference, however, to the court’s legal

conclusions.     Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super.

2012).
____________________________________________

3The docket indicates that on March 22, 2018, the Court granted a Motion for
appointment of conflict counsel. On October 4, 2018, Appellant filed a pro se
Motion for Withdrawal of Counsel, which the court denied. On December 27,
2018, Appellant filed a pro se Motion for Appointment of Counsel and the court
appointed counsel for the purpose of filing a PCRA petition. However, on
January 7, 2019, that counsel filed a Motion to Withdraw Appearance. On
January 17, 2019, the court appointed Appellant’s current PCRA counsel.

4The PCRA court addressed Appellant’s ineffectiveness claims in its Rule 907
Notice. See Order and Notice, dated June 19, 2019, at 4-14.

                                           -3-
J-S21022-20



      Before we are able to consider the merits of Appellant’s claims on

appeal, however, we must determine whether the Petition was untimely, thus

depriving us of jurisdiction to decide its merits.

      In order to obtain relief under the PCRA, a petition must be timely filed.

See 42 Pa.C.S. § 9545 (providing jurisdictional requirements for the timely

filing of a petition for post-conviction relief). A petition must be filed within

one year from the date the judgment of sentence became final. 42 Pa.C.S. §

9545(b)(1). A judgment of sentence becomes final at the conclusion of direct

review by the Pennsylvania Supreme Court or the United States Supreme

Court, or at the expiration of the time for seeking such review. 42 Pa.C.S. §

9545(b)(3).     “The   PCRA’s timeliness requirements        are   jurisdictional;

therefore, a court may not address the merits of the issues raised if the

petition was not timely filed.” Commonwealth v. Jones, 54 A.3d 14, 17 (Pa.

2012).

      Jurisdictional time limitations are mandatory and interpreted
      literally; thus, a court has no authority to extend filing periods
      except as the statute permits. If the petition is determined to be
      untimely, and no exception has been pled and proven, the petition
      must be dismissed without a hearing because Pennsylvania
      courts are without jurisdiction to consider the merits of the
      petition.

Commonwealth v. Jackson, 30 A.3d 516, 519 (Pa. Super. 2011) (internal

quotation marks, brackets and citations omitted; emphasis added).

      Appellant’s Petition, filed nearly one year and six weeks after his

Judgment of Sentence became final, is facially untimely.



                                      -4-
J-S21022-20


       Pennsylvania courts may consider an untimely PCRA petition, however,

if an appellant pleads and proves one of the three exceptions set forth in

Section 9545(b)(1).5 Our review of Appellant’s PCRA Petition indicates that

he raised only challenges to the stewardship of trial, post-trial, and appellate

counsel. “It is well settled that allegations of ineffective assistance of counsel

will not overcome the jurisdictional timeliness requirements of the PCRA.”

Commonwealth v. Wharton, 886 A.2d 1120, 1127 (Pa. 2005).                        See

Commonwealth v. Pursell, 749 A.2d 911, 915-16 (Pa. 2000) (holding that

a claim that all prior counsel rendered ineffective assistance did not invoke

timeliness. Commonwealth v. Lark, 746 A.2d 585, 589 (Pa. 2000) (holding

that an allegation of ineffective assistance of counsel is not sufficient

____________________________________________

5 An untimely PCRA Petition may be reviewed if the petitioner pleads and
proves the applicability of one of the following exceptions:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii); Commonwealth v. Edmiston, 65 A.3d
339, 345 (Pa. 2013).




                                           -5-
J-S21022-20


justification to overcome an otherwise untimely PCRA claims).         As noted

above, there is “no authority wherein the appellate courts of this

Commonwealth have recognized a PCRA court’s inherent jurisdiction to

consider a claim filed after the expiration of the PCRA filing period” where no

timeliness exceptions apply. Jackson, supra at 519.6

       Because Appellant filed his PCRA Petition six weeks late, and did not

plead and prove the applicability of any of the timeliness exceptions, the trial

court was without jurisdiction to review the merits of the issues raised. This

Court is likewise without jurisdiction. We, thus, affirm the Order denying

relief.7

       Order affirmed.




____________________________________________

6 In his Reply Brief, Appellant acknowledges the untimeliness of the PCRA
Petition, but contends that the docket shows that “undersigned counsel was
granted two extensions of time to file his PCRA petition.” Reply Brief at 3. As
noted above, it is well-settled that no court has the authority to expand the
PCRA’s mandatory jurisdictional time requirements. Moreover, the docket
indicates that the court granted extensions of time to file an “amended PCRA
Petition,” apparently acting on the impression that a PCRA petition had already
been timely filed. The only PCRA Petition in this case was the instant untimely
Petition filed by “undersigned counsel” on May 20, 2019.

7“This Court may affirm a PCRA court’s decision on any grounds if the record
supports it.” Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super.
2012) (citation omitted).




                                           -6-
J-S21022-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/2020




                          -7-